Citation Nr: 1216407	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-21 614	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a mood disorder, secondary to a general medical condition, and dysthymia (previously rated as depression).

2.  Entitlement to a schedular disability rating in excess of 10 percent for patellofemoral pain syndrome on the right.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome on the right on an extraschedular basis under 38 C.F.R. § 3.321(b)(1)(2011).

4.  Entitlement to a schedular disability rating in excess of 10 percent for patellofemoral pain syndrome on the left.

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome on the left on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

6.  Entitlement to an initial disability rating in excess of 20 percent from November 23, 2007 to September 14, 2010, and in excess of 10 percent beginning September 15, 2010 for chronic lumbar strain.

7.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.

8.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

9.  Entitlement to a certificate of eligibility for an automobile and/or adaptive equipment.

10.  Entitlement to a total evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a September 2006 rating decision, issued in October 2006, the RO increased the disability ratings for the Veteran's patellofemoral pain syndrome on the right and on the left to 10 percent each.  

In an August 2007 rating decision, the RO granted entitlement to service connection for depression and assigned a 30 percent disability rating, effective the date of claim, May 30, 2007.

In a July 2008 rating decision, issued in August 2008, the RO denied TDIU and entitlement to certificates of eligibility for assistance in acquiring necessary special home adaptations, assistance in acquiring specially adapted housing and for an automobile and/or adaptive equipment.

In a July 2010 rating decision, the RO increased the disability rating for the Veteran's mood disorder secondary to a general medical condition and dysthymia (previously rated as depression) to 50 percent, as of the date of claim.  This rating action does not result in a total grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A May 2011 rating decision granted entitlement to service connection for chronic lumbar strain and assigned a disability rating of 20 percent as of the date of claim, November 23, 2007, with a 10 percent disability rating effective September 15, 2010.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing), and in November 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); copies of these transcripts have been associated with the record.

Additional evidence has been added to the record since the most recent supplemental statement of the case was issued in May 2011; the Veteran provided a waiver of review of the agency of jurisdiction for this evidence.

The issues of entitlement to an initial disability rating in excess of 20 percent from November 23, 2007 to September 14, 2010, and in excess 10 percent beginning September 15, 2010 for chronic lumbar strain, entitlement to certificates of eligibility for acquiring specially adapted housing and for an automobile and/or adaptive equipment, and entitlement to disability ratings in excess of 10 percent for patellofemoral pain syndrome on the right and the left, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's service-connected mood disorder and dysthymia has resulted in clinically significant distress and impairment in social, occupational and other important areas of functioning, due to such symptoms as consistent depression and anxiety, unprovoked irritability, and difficulty adapting to stressful situations.

2.  The Veteran's service-connected psychiatric disability, a mood disorder and dysthymia, has not resulted in total occupational and social impairment at any time over the appeals period.

3.  The Veteran's right and left patellofemoral pain syndrome results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, instability, subluxation or dislocation of semi-lunar cartilage.

4.  The Veteran has been granted service connection for a mood disorder secondary to a general medical condition and dysthymia (rated as 70 percent disabling by the instant decision); gastroesophageal reflux disease (GERD) (rated as 30 percent disabling); patellofemoral pain syndrome on the right (rated as 10 percent disabling); patellofemoral pain syndrome on the left (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and chronic lumbar strain (rated as 20 percent disabling as of November 23, 2007, and 10 percent disabling as of September 15, 2010).  The combined rating is 80 percent.

5.  The Veteran has a high school education and no specific vocational training.  He last worked as a casino manager in 2006.

6.  The Veteran's service-connected disabilities prevent him from securing or following gainful employment.

7.  The Veteran's service-connected disabilities do not include the anatomical loss, or loss of use, of both hands, blindness in both eyes, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  Beginning March 30, 2007, the criteria for a disability rating of 70 percent, and no higher, have been met for a mood disorder, secondary to a general medical condition, and dysthymia (previously rated as depression).  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for entitlement to a rating greater than 10 percent for service-connected right knee patellofemoral pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5003 (2011).

3.  The criteria for entitlement to a rating greater than 10 percent for service-connected left knee patellofemoral pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5003.

4.  The criteria for a total rating based on individual unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

5.  The claim for a special home adaptation grant is without legal merit.  
38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is granting entitlement to a TDIU rating.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this issue, such error was harmless and will not be further discussed.  

In connection with the claim for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations herein decided, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The appeal for a higher initial rating for a mood disorder, secondary to a general medical condition, and dysthymia (previously rated as depression) arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error with regard to the Veteran's claim for a higher initial disability rating for his psychiatric disability.

Turning to his claims for increased schedular disability ratings for his right and left knee patellofemoral syndrome, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Board notes that the Veteran received a notification letter in June 2006 regarding to the his claims for increased disability ratings for his right and left knee disabilities.  The RO informed him that he could provide evidence that his right and left knee disabilities had worsened, and provided examples of the types of evidence that would support his claim.  These examples included lay statements reflecting the effect of the Veteran's service-connected knee disabilities on his employment and daily life.  In addition, this letter met the notice requirements set out in Dingess, as well, informing him that his disability rating would be determined by applying relevant diagnostic codes.  

As such, the Board finds that the Veteran has been provided with adequate notice with regard to the claims on appeal.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded examinations to determine the nature and severity of his psychiatric disability in July 2007, October 2007 and April 2010 and his right and left knee disabilities in July 2006, September 2007, and September 2010.  These examiners provided thorough assessments of the Veteran's service-connected disabilities, taking into account his history and symptoms upon examination.  The examinations were based upon a review of the record, provided clinical information and are sufficient to rate the Veteran's disabilities.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the Travel Board hearing, the Veteran was assisted by his private attorney.  The attorney and the Veterans Law Judge asked questions to ascertain the extent of the Veteran's disabilities, and developed issues pertinent to his entitlement to TDIU and certificates of eligibility to for acquiring specially adapted housing, for an automobile and/or adaptive equipment and for a special housing adaptation grant.  It was determined that the Veteran had been receiving treatment in recent years exclusively from the VA, and the Veterans Law Judge confirmed the most recent treatment dates in order to ensure that these records were part of the claims file.  The Veterans Law Judge elicited a waiver of review of agency of original jurisdiction for additional evidence added since the most recent supplemental statement of the case.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that, at the Travel Board hearing, the Veteran's representative asserted that the VA had not obtained the Veteran's disability records from the Social Security Administration.  However, review of the Veteran's claims file revealed that these records were in fact part of the record, but had not been provided upon the Veteran's request for a copy of his claims file under the Freedom of Information Act (FOIA).  After conferring with the Veteran's representative, VA provided him with a copy of the entire claims file, including these Social Security Administration records, in late March 2012.

Evaluation of disability ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability rating  - mood disorder secondary to general medical condition, and dysthymia

Laws and Regulations

The Veteran's mood disorder and dysthymia is rated under Diagnostic Code 9434, pertaining to major depressive disorder.  38 C.F.R. § 4.130, Diagnostic Code 9434.
The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Pursuant to Diagnostic Code 9434, depression is rated at a 50 percent evaluation when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

Background

A July 2007 VA examination report shows that the Veteran had not worked since May 2005 and that he felt that this was the time of onset of his depression.  He had hoped that his January 2005 bilateral knee surgery would improve his condition and when it didn't, he began more despondent.  Without medication, he had insomnia.  He became frustrated and irritable when he could not participate in physical activities with his children, such as throwing a football or playing basketball.  He felt his depression manifested in being short-tempered but he indicated that he had not been violent. He endorsed anxiety, but did not have panic attacks.  The Veteran suffered daily from anxiety, depression which was moderate and continuous.  His social functioning and adjustment had been very rough with the inability to keep up with family activities.  Treatments had been somewhat effective and had included the use of antidepressants.  

At the time of the examination, the Veteran's mood was downcast, describing himself as solemn and generally unable to be playful with his children and wife, and was despondent and isolated.  He did not have any suicidal or homicidal ideations, intentions or plans.  He had no delusions, illusions or hallucinations, but was somewhat pensive and apprehensive about his future.  He had no compulsive actions and did not have any feeling of unreality.  He had decreased appetite and had lost weight, but otherwise was able to attend to activities of daily living and hygiene with help from his wife.  The Veteran was diagnosed with depression, secondary to his service-connected bilateral knee disability.  He was assigned a GAF score of 53, which the examiner noted was severe to moderately-severe realm of functioning and unfortunately the Veteran had continued to deteriorate in the prior year.  The Veteran's psychiatric disorder resulted in deficiencies in work and his family relations.

An October 2007 private psychiatric evaluation shows that the Veteran was unemployable due to his medical condition, and that he was fired in 2006 from his position at City Perk, a gambling and coffee shop.  Appearance and behavior, flow of conversation and thought were normal.  With regard to his mood, the Veteran indicated that he was having a good day, but that he was usually sluggish, short tempered, maybe aggravated and on edge.  The examiner noted that, on the Anxiety/Worry Scale of the Clinical Assessment of Depression, the Veteran scored in the range of "very significant clinical risk."  He endorsed numerous items that were consistent with anxiety.  The Veteran reported feelings of unhappiness, depression, aloneness, lack of meaning, hopelessness, sadness, a sense of failure and a lack of joy.  The examiner noted that there were no obvious indications of psychotic distortion, including ideas of reference, hallucinations, delusions, faulty perceptions or misinterpretations of consensual reality.  The Veteran denied homicidal or suicidal ideation.  Sensorum and cognitive functioning and insight and judgment were normal.  

The examiner noted that the Veteran had very serious psychiatric symptoms based upon his interview, collaborative information and testing, and that his life had been impacted negatively physically, emotionally, socially and mentally.  He was not involved with any religious or spiritual organizations.  While his interests included outdoor activities that he could rarely participate in due to his service-connected knee disabilities.  The examiner diagnosed severe, chronic major depressive disorder, without psychotic features, with melancholic features and without full inter-episode recovery, superimposed on dysthymic disorder, and generalized anxiety disorder.  The examiner noted that his occupational problems included that he was unemployable.  He was assigned a GAF score of 50, based on his having few friends, no leisure activities, and that he was a depressed man and was unable to work.

An April 2010 private psychiatric assessment reflected that the Veteran reported experiencing depressed mood and anxiety, which limited him socially, caused conflict with his family and inhibited him from maintaining gainful employment.   The Veteran experienced symptoms of depression and anxiety, feeling very tense and frustrated and causing him to be irritable and extremely argumentative with others.  He reported excessive and persistent worry, and hypervigilence such as motor tension, restlessness, and feeling on edge.  He complained of fatigue and a lack of concentration and had problems falling and staying asleep.  He had started having compulsions and when his routine was interrupted, became frustrated and anxious.  He expressed feelings of worthlessness and excessive and inappropriate guilt,  he found himself avoiding people and had given up on a number of friendships.  The examiner found that the Veteran's symptoms of depression, anxiety and chronic pain caused clinically significant distress and impairment and social, occupational to other important areas of functioning.  

Upon clinical testing, the examiner found that the Veteran had significant potential for social detachment and discomfort in close relationships, and that he would likely have little interest or investment in social interactions.  The examiner noted that the results of testing revealed that others may have found the Veteran to be cold, unfeeling, and unable to display affection or commit to personal relationships.  There was also the possibility, based on clinical testing, that the Veteran had a quick temper and the potential to express anger and hostility through verbal or physical means.  Further testing revealed a severe level of depression and a mild to moderate level of anxiety.  The examiner noted that chronic pain worsened his symptoms and that his psychiatric symptoms would likely have an effect on treatment for his medical conditions.  The examiner also found that somatic aspects were associated with his psychiatric symptoms and medical conditions.  The diagnoses were pain disorder associated with both psychiatric factors and a general medical condition, chronic, recurrent, severe major depressive disorder without psychotic features, dysthymic disorder, generalized anxiety disorder, and to rule out obsessive compulsive disorder.  The examiner assigned a GAF score of 45.

Treatment records and examination reports show that the Veteran was generally casually dressed with appropriate hygiene, and was cooperative, open and friendly.  His mood was generally down and his affect was considered constricted and mildly blunted.  His speech and thought content were relevant with no evidence of disturbances. Cognitive functioning was average.  There was no significant impairment in memory and orientation; however, his concentration was found to be moderately impaired.  His insight and judgment were satisfactory.  He was assigned GAF scores of 55 in May and August 2011 and 55 to 60 in October 2011.

Analysis

Based upon the evidence of record, the Board finds that the symptoms of the Veteran's service-connected mood disorder, due to his service-connected medical conditions, more closely approximates the criteria for a 70 percent disability rating.  In order to warrant a 70 percent disability rating under the rating criteria, the evidence must show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record reflects that this is the case.  The July 2007 VA examiner noted that the Veteran's psychiatric disorder resulted in deficiencies in work and relationships.  The October 2007 examiner noted that the Veteran had few friends, no leisure activities and was unable to work due to his service-connected psychiatric disability.  The examiner found that the Veteran's mood disorder affected him negatively physically, socially, emotionally and mentally.  The April 2010 examiner found that the Veteran's mood disorder caused clinically significant distress and impairment in social, occupational and other important areas of functioning.  

Furthermore, the Veteran has been found to demonstrate many of the symptoms listed as examples in the criteria for a 70 percent disability rating.  The Veteran has reported, and the medical evidence corroborates, that the Veteran has had consistent and continuous depression and anxiety.  He has been endorsed periods of unprovoked irritability, which have been corroborated by clinical psychiatric testing.  The Veteran has reported that he has few friends and an inability to maintain effective relationships.  This has also been confirmed by clinical tests.  

The Veteran's GAF scores underscore the severe nature of his disability picture.  Throughout the appeals period, the Veteran has been assigned GAF scores of 53, 50, 55, 60 and most recently a 45.  Overall, these scores reflect moderate to serious symptoms, such as having few or no friends and in the inability to keep a job.

Here, the Board notes that the Veteran's psychiatric symptoms include somatic aspects, and that the Veteran has been denied service connection for somatoform disorder.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, these symptoms are considered to be part of his service-connected disability.

While the evidence reflects that the Veteran meets the criteria for a 70 percent disability rating, his service-connected psychiatric disability does not meet the criteria for a 100 percent disability rating, which requires total occupational and social impairment.  The examiners have found that the Veteran's depression and anxiety prevent him from working; however, the evidence does not reflect total social impairment.  The Veteran has maintained his marriage, which he has reported is on positive terms, and has good relationships with his children.  In fact, throughout the appeals period, examiners have noted that the Veteran has been open, friendly and cooperative.  Furthermore, the Veteran has not exhibited any of the symptoms or characteristics listed in the rating criteria for a 100 percent rating.  He has not had impairment in thought processes or communication, delusions or hallucinations, or inappropriate behavior.  He has not presented as a danger of hurting self or others.  He has always been oriented to time and place and has not had memory loss.  As such, a 100 percent disability rating is not warranted for the Veteran's service-connected mood disorder with dysthymia.

The Board finds that the Veteran disability picture associated with his service-connected psychiatric disability has met the criteria for a 70 percent disability rating throughout the appeals period.  Fenderson.

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer the Veteran's claims for an increased initial disability rating for his service-connected mood disorder and dysthymia and for increased disability ratings for his knees to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's psychiatric disability are contemplated by the criteria for rating mental disorders.  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant referral for an extraschedular rating.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's psychiatric disability that would render the schedular criteria inadequate.  The Board notes that the evidence reflects that the Veteran's psychiatric disability contributes to his ambulation problems, in that he is depressed and lacks motivation.  However, the symptoms of depression and disturbances in motivation are contemplated by the rating criteria.  Thus, the evidence does not support referring this claim for an extraschedular evaluation.

Increased disability ratings - patellofemoral pain syndrome on the right and the left

Laws and Regulations

The Veteran's right and left knee patellofemoral syndrome is rated under Diagnostic Codes 5099-5003.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Code's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  A 20 percent rating is for application where there is X-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, (Vet. App. Aug. 23, 2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background

In an August 2002 rating decision, the RO granted entitlement to service connection for arthralgia in both knees and assigned noncompensable disability ratings, based upon the findings that the Veteran had full range of motion with no pain.  The RO rated his arthralgia, by analogy, under Diagnostic Codes 5099-5003, as the Veteran did not have any x-ray evidence of arthritis.  In the September 2006 rating decision, the subject of the current appeal, the RO assigned 10 percent disability ratings based upon noncompensable limitation of motion that was accompanied by pain.

A May 2006 private assessment for the West Virginia Disability Determination Division reflects that the Veteran's range of motion of both knees as 0 to 150 degrees.  The examiner noted that there was evidence of moderate pain with movement, pain with squatting, and pain with weight bearing.  There was no tenderness, redness, warmth, swelling, crepitus, or laxity.

A July 2006 VA examination report reflects the Veteran's complaints of pain, giving way, instability, stiffness, weakness and immobility.  He indicated that he wore a soft brace on his left knee and a soft brace on his right knee with a hinged brace on top of it for stability, and that he used a cane at times.  The Veteran had flare-ups of joint disease on a weekly basis that were severe.  He indicated that these lasted hours and that he could not do anything during the flare-ups.  The Veteran's gait had poor propulsion.  His range of motion on the right was 0 to 110 degrees and on the left was 0 to 120 degrees, with pain throughout the entire range of motion on both sides.  The examiner noted that there was crepitation, clicks or snaps, and grinding on both sides but no instability.  A contemporaneous X-ray of the Veteran's knees revealed no gross evidence of abnormalities.  The diagnosis was patellofemoral pain syndrome of bilateral knees with chondromalacia.

A November 2006 VA medical record reflects that varus and valgus testing, along with drawer of the bilateral knees was negative.  April 2007 VA X-rays of the Veteran's knee were unremarkable.  The Veteran's range of motion was 0 to 140 degrees bilaterally without crepitus.  The Veteran's knees were stable to varus, valgus, and posterior stress of 30 to 90 degrees.  He did have some hypermobility of his patella bilaterally, and he could be subluxed laterally to quadrant thee in both knees.  He did not dislocate and he had a negative apprehension sign bilaterally.  He did have some facet tenderness.  He had negative McMurray's, Lachmans and patellar grind test and no patellofemoral crepitus.  The examiner noted that the Veteran did not have any x-ray evidence of degenerative joint disease.  

A July 2007 VA medical record shows that the Veteran received corticosteroid injections in his knees.  The examiner found that there was no gross joint effusions and that he maintained good range of motion from 0 to 120 degrees with minimal crepitus.  

A September 2007 VA examination report shows that the Veteran reported that the pain in his knees had increased in severity and frequency since his last evaluation and was resulting in unemployability.  He continued to wear braces on his knees and used a cane intermittently but frequently.  He indicated that he had giving way, instability, pain, stiffness and weakness, with severe, weekly flare-ups during which he elevated his legs and used ice and heat.  Range of motion of the Veteran's right knee was 0 to 110 degrees and the left was 0 to 130 degrees, with pain throughout the range of motion and no addition limitation of motion upon repetition.  The examiner found that there was no inflammatory arthritis and no ankylosis.  Upon examination, there was no crepitation, grinding, instability, patellar or meniscus abnormality on either side.  The examiner noted clicks or snaps on the left only.

The examiner noted that the Veteran was filing for unemployability, and stated that he was unable to physical labor as he was unable to lift, carry, bend, and could not walk without a cane.  The Veteran stated he was unable to do sedentary labor as he was stiffness and pain in his bilateral knees.  The examiner noted that it was felt that the Veteran's subjective history did not match his examination or evidence on radiographic examination.  He had exaggerated pain response to physical stimuli and an inconsistent mechanical examination.  (i.e. was able to sit on examination  table with knees flexed to 90 degrees without pain, but when checking flexion, the Veteran reported significant pain with flexion from 0-his full flexion).  With this in consideration, the examiner opined that the Veteran may be limited with physical employment; however, would be capable of sedentary employment with proper vocational training.

An October 2007 private prescription for a wheelchair reflected that the Veteran had chronic, bilateral knee pain and weakness with frequent falls.

A February 2008 VA medical record noted that there was pain in the Veteran's knee but no swelling or mechanical symptoms.  On examination there was no effusion, medial or lateral joint line tenderness, no lateral subluxation and the knee did not dislocate.  The patella tracked normally.  Range of motion on the right was about 0 to 110 degrees and on the left was about 0 to 120 degrees.  The Veteran's knees were stable to anterior, varus, valgus, and posterior stresses bilaterally.  A May 2008 VA medical record shows that the Veteran's range of motion of his knees was within full limits.  

A September 2010 VA joints examination report shows that the Veteran denied any giving way or instability, but reported pain, stiffness and decreased speed of joint motion in both knees.  He did not report any weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  

Upon examination, the Veteran had crepitus and tenderness in his both knees; however, he had no clicks or snaps, grinding, instability, or meniscus abnormality.  He did have positive apprehension sign with chondromalacia patella on each side.  Range of motion was 0 to 135 degrees on the left and 0 to 145 degrees on the right, with no objective evidence of pain with active motion.  There was no objective evidence of pain and no additional limitations of motion.  The examiner noted that there was no ankylosis.  

Analysis

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left knee patellofemoral pain syndrome have not been met for any time during the appeal period. In this respect, the credible lay and medical evidence establishes that the Veteran's right and left knee arthritis has resulted in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, subluxation or dislocation of semi-lunar cartilage.

With respect to current right and left knee motion, VA examination in July 2006 found right knee range of motion of 0 to 100 degrees, and left at 0 to 120 degrees, with pain throughout the entire range of motion.  In May 2006, the Veteran's range of motion of his knees was 0 to 150 degrees bilaterally, with evidence of moderate pain.  In July 2007, the Veteran's bilateral range of motion of his knees was 0 to 120 degrees.  The examiner did not comment on any associate pain.  In September 2007, the Veteran range of motion was 0 to 110 degrees on the right and 0 to 130 degrees on the left, with pain throughout the range of motion and no additional limitations on repetitive testing.  In February 2008, the Veteran's range of motion was 0 to 110 degrees on the right and 0 to 120 degrees on the left.  At his September 2010 VA joints examination, the Veteran's range of motion was 0 to 135 degrees on the right and 0 to 145 degrees on the left, with no objective evidence of pain.  On one occasion, a May 2008 VA treatment record, the Veteran was described as having full active range of bilateral knee motion.

These records provide highly probative evidence against a compensable rating for the right or left knee disability based upon limitation of motion under Diagnostic Codes 5260 and/or 5261.  

In this case, the Veteran describes a host of bilateral knee symptomatology and functional limitations.  For example, the Veteran describes problems with decreased mobility, lack of stamina, weakness, fatigue, decreased strength and pain which interfere with his activities of daily living.  He reports an inability to perform prolonged walking or standing.

However, the Board finds no basis to award separate ratings greater than 10 percent for right or left knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  It is noted that, at some of his evaluations, the Veteran has endorsed pain throughout the entire range of motion, and at others he has noted pain at the extreme of the range of motion.  However, under the recent holding in Mitchell, pain itself is not a functional limitation.  Notably, the Veteran has already been assigned separate 10 percent ratings based upon painful but noncompensable motion loss of both knees under Diagnostic Code 5003.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under Diagnostic Codes 5260 and 5261.

Turning to the issue of instability, while the Veteran has generally described a feeling on instability in his knees, VA C&P examinations and treatment records have all reflected that there is no evidence of instability or subluxation on clinical testing.  The VA clinical records do not describe clinical instability or subluxation.

The VA examinations and treatment records provide strong evidence against a compensable rating based upon instability under Diagnostic Code 5257, showing no objective evidence of right or left knee instability or subluxation.

The Board also finds no additional Diagnostic Codes applicable to the bilateral knee claims. In this respect, there is no lay or medical evidence of ankylosis (Diagnostic Code 5256), dislocation of semi-lunar cartilage (Diagnostic Code 5258), history of removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula by malunion or nonunion (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).

In so deciding, the Board finds that, when applying the applicable criteria to the lay and medical evidence of record, the specific clinical findings by trained VA clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion based upon use of a goniometer, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.

The Board finds that the Veteran disability picture associated with his service-connected bilateral knee disabilities has met the criteria for 10 percent disability ratings throughout the appeals period.  Fenderson.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule, therefore, is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

Laws and Regulations

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Background

The Veteran has contended that he cannot work due to his service-connected disabilities.  At his Travel Board hearing, the Veteran's representative noted that the Veteran was confined to a wheelchair.  He indicated that, while the evidence was equivocal as to whether his service-connected physical disabilities, namely his bilateral knee disabilities and his lumbar spine disability, have rendered him unable to ambulate independently, there is evidence in the record that his service-connected psychiatric disability has contributed to his physical limitations.

The Veteran has been granted service connection for a mood disorder secondary to a general medical condition and dysthymia (rated as 70 percent disabling by the instant decision); gastroesophageal reflux disease (GERD) (rated as 30 percent disabling); patellofemoral pain syndrome on the right (rated as 10 percent disabling); patellofemoral pain syndrome on the left (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and chronic lumbar strain (rated as 20 percent disabling as of November 23, 2007, and 10 percent disabling as of September 15, 2010).  His combined rating is 80 percent.  Therefore, the Veteran meets the percentage requirement set out in 38 C.F.R. § 4.16(a).

The Veteran has been found to be disabled by the Social Security Administration, due to spinal disc disorders and osteoarthritis and allied disorders.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.

In his March 2007 TDIU claim, the Veteran indicated that the last time he had worked was in March 2006, when he worked as a supervisor of a janitorial staff and that he left this position because of his service-connected disabilities.  His employment experience included working as a manager of a casino and doing drywall and general maintenance while self employed.  He reported that he had an education level of a junior in high school and that he had not had any additional types of education or training.  

The Veteran submitted an additional TDIU claim form in November 2011.  He noted that his past employment consisted of management of a casino, building maintenance, and management, since his release from active duty.  The Veteran confirmed that he had a high school education with no advanced education or training, and that he became too disabled to work in 2005.

The Board finds that the evidence of record warrants a TDIU rating.  The October 2007 private Psychological Evaluation reflects the examiner's assignment of a GAF score of 50, based, in part, on his assessment of the Veteran as a depressed man who was unable to work.  A September 2008 statement from the Veteran's private physician who treated him for his back and knee disabilities reflects his opinion that the Veteran has bilateral leg and knee pain, and weakness related to an altered gait from his back problems.  He opined that his caused the inability to work.  A February 2009 VA Social Work Assessment reflects the examiner's assessment that the Veteran was unable to work due to his knees.  The April 2010 private psychiatric assessment reflected that the Veteran reported experiencing depressed mood and anxiety, which limited him socially, caused conflict with his family and inhibited him from maintaining gainful employment.  The Veteran's GAF scores support a finding of unemployability as well.  These were in the serious range, and included the inability to keep a job.

The Board notes that September 2007 examiner who assessed the Veteran's bilateral knee disabilities found that, while the Veteran may be limited with physical employment, would be capable of sedentary employment with proper vocational training.  However, the evidence has shown that the Veteran has had no vocational or occupational training, but has work experience with more physical employment, such as managing a casino and performing building maintenance.  

While there is no opinion as to whether the Veteran's service-connected disabilities, as a whole, render him unable to work, the Board notes that the evidence shows that his service-connected psychiatric disability and his service-connected bilateral knee disabilities act in concert to prevent the Veteran from having the ability to obtain and maintain gainful employment.  The Veteran is service-connected for a mood disorder, secondary to his bilateral knee disabilities, and psychiatric examiners have noted that the Veteran's psychiatric symptoms cause a lack of motivation to improve his right and left knee disabilities.  

As such, based on the evidence of record that the Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities, a TDIU is granted.


Certificate of eligibility - special home adaptations grant

A Veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is not established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b).

The Board notes that, during the course of this appeal, the implementing VA regulation was revised, effective October 25, 2010, to expand the list of disabilities that qualify for a special home adaptation grant.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  This provision applies to claims received on or after December 10, 2004.  Id.  The amended provision applies in the instant case as the Veteran's claim was received in January 2008.  A review of the record reveals that the RO did not consider the amended version of this regulation (codified at 38 C.F.R. § 3.809a) in adjudicating the Veteran's appeal.  Nevertheless, because the law, and not the facts, control in this matter, the Veteran is not prejudiced by the Board considering and applying the revised version of this regulation in the first instance.  A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a Veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2011).

Here, service connection has been established for a mood disorder secondary to a general medical condition and dysthymia (rated as 70 percent disabling); GERD (rated as 30 percent disabling); patellofemoral pain syndrome on the right (rated as 10 percent disabling); patellofemoral pain syndrome on the left (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and chronic lumbar strain (rated as 20 percent disabling as of November 23, 2007, and 10 percent disabling as of September 15, 2010).  In addition, by this decision, the Veteran is awarded TDIU.

In light of the foregoing, the Veteran is clearly not in receipt of service connection for a disability that results in blindness of both eyes, anatomical loss, or loss of use, of both hands, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Furthermore, the Veteran has not alleged, and there is no medical evidence of record indicating that, service connection should be granted for such disabilities.

The pertinent legal authority governing entitlement to a special home adaptation grant (pursuant to 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a) is clear and specific, and the Board is bound by such authority.  As, in this case, there is no evidence or allegation that the Veteran has disability meeting the basic eligibility requirements for a home adaption grant, the claim for that benefit must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial 70 percent disability rating, but no more, for service-connected mood disorder, secondary to a general medical condition, and dysthymia (previously rated as depression), is granted as of March 30, 2007, subject to the regulations controlling disbursement of VA monetary benefits.
 
A disability rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied. 

A disability rating in excess of 10 percent is denied for left knee patellofemoral pain syndrome is denied. 

A total rating based on individual unemployability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Entitlement to a special home adaptation grant is denied.


REMAND

The Board is remanding the Veteran's claims for disability ratings in excess of 10 percent for the Veteran's right and left knee patellofemoral syndrome for referral for an extraschedular rating.  The record reflects that the RO has not considered the Veteran's increased rating claims on an extraschedular basis, and the Board is precluded from assigning an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is found to be inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Because there is medical and lay evidence of record indicating that his bilateral knee disabilities present an exceptional disability picture that is not contemplated by the rating criteria, the Board finds that this aspect of his increased rating claim must also be referred for special consideration under 38 C.F.R. § 3.321(b) (2011).  

The evidence of record shows that the Veteran has problems with ambulation due to his bilateral knee disabilities.  The Veteran is primarily in a wheelchair, and ambulates short distances with the aid of a cane.  The criteria for rating his bilateral knee disabilities includes such factors as limitation of motion, and functional loss due to pain, weakness, fatigability, and incoordination, which have been considered in his schedular rating.  However, the Board finds that the Veteran's service-connected bilateral knee disabilities, considering his difficulties with ambulation and his need for a wheelchair, present an exceptional disability picture which warrants an extraschedular referral.

The Board, therefore, is compelled to remand the claims for disability ratings in excess of 10 percent for patellofemoral pain syndrome on the right and left on an extraschedular basis for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b).

The Veteran has testified that the VA has provided him with adaptive equipment for his home and his van.  He has indicated that these modifications were provided through the physical therapy department at the VA.  It is unclear from the record whether these modifications were provided to the Veteran based upon certificates of eligibility for specially adapted housing or automobile and/or adaptive equipment.  Only one certificate for each of these benefits will be granted to a Veteran.  38 C.F.R. §§ 3.808, 3.809 (2011).  

Eligibility for an automobile and/or specially adapted equipment is warranted if a Veteran is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).  A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

It is noted that for VA purposes, "loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. 

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis of the popliteal nerve encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (2011).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

As an initial matter, the RO should determine whether the Veteran has been awarded certificates of eligibility for specially adapted housing or automobile and/or adaptive equipment.  If so, determine whether the Veteran has any entitlement left under these certificates.

If it is determined that the Veteran has not been granted eligibility certificates for these modifications, the RO should provide the Veteran with a special monthly compensation examination to determine whether, due to his service-connected disabilities, he has loss of use of one or both feet or both lower extremities. 

Lastly, in a May 2011 rating decision, the Veteran was granted service connection for chronic lumbar strain, and assigned a disability rating of 20 percent from November 23, 2007 to September 14, 2010, 10 percent beginning September 15, 2010.  In July 2011, the Veteran filed a notice of disagreement with the ratings assigned for his lumbar spine disability.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims for disability ratings in excess of 10 percent for his service-connected patellofemoral pain syndrome of the right and left knee on an extraschedular basis to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory.

2.  Determine whether the Veteran has been awarded certificates of eligibility for specially adapted housing or automobile and/or adaptive equipment.  If the Veteran has been granted eligibility to these benefits, determine if there is any remaining entitlement to the Veteran and provide him with notification of his entitlement.

3.  If he has not been awarded these certificates, schedule the Veteran for a VA SMC examination, by an appropriate physician.

The entire claims file, to include a complete copy of the remand must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, result in either:

(1) the loss or permanent loss of use of one or both feet; 

(2) the loss or permanent loss of use of one or both hands; 

(3) the permanent impairment of vision of both eyes

(4) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(5) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(6) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

or (7) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.

(The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability for which service connection has not been established.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

4.  After completing of all indicated development, the RO should readjudicate the claims on appeal, based on all the evidence of record. If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


